Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2020-070943, filed on 04/10/2020 was received with the present application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Sung-Hoon Kim on 07/15/2022.

The claims in the application has been amended as follows: 
In claim 5, line 1, the limitation “the guide surface” has been amended to read --the first guide surface --.
In claim 5, line 3, the limitation “with at least one of the first guide surface and the second guide surface.” has been amended to read -- with the first guide surface. --.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-5 are allowed.

The prior art of record, either individually or in combination, teach or suggest, a chain guide with the specific structure recited within independent claim 1. In particular, a chain guide comprising: a guide surface having a first guide surface extending a longitudinal direction, a second guide surface extending parallel to the first guide surface in the longitudinal direction, and a second front-end inclined surface and a second rear-end inclined surface that are smoothly continuous with the corresponding ends of the second guide surface; the second guide surface protruding more than the first guide surface; wherein, the protruding height of the second guide surface varies as it extends in the longitudinal direction. As detailed in the previous office action (dated 06/15/2022), Zhang (Chinese Patent Application Publication CN107289080A), or alternatively Kurono et al. (U.S. PGPUB 2016/0138684A1), both teach a chain guide having fairly the same arrangement of features as in the applicant’s claimed invention. Yet, Kurono et al. fail to disclose the guide surface of the chain guide having a second rear-end inclined surface that is smoothly continuous with the rear end of the second guide surface, or the second guide surface having varying protruding heights along its longitudinal extent. In fact, Kurono et al. only discuss the guide surface of the chain guide having a second front-end inclined surface that is continuous with the front end of the second guide surface. Nevertheless, Zhang does propose a guide surface of a chain guide comprising a second front-end inclined surface and a second rear-end inclined surface that are smoothly continuous with the respective front and rear ends of the second guide surface. Nevertheless, the second guide surface forming the guide surface of Zhang’s chain guide does not have varying heights along its longitudinal direction as required by claim 1. Examiner further notes that based on the disclosure in applicant’s specification, the second front-end inclined surface and the second rear-end inclined surface are both separate and/ or distinct parts/ component from the second guide surface that has the variable protruding heights; this collective structural configuration is not found in any of the analogues prior art identified by the examiner. Therefore, claim 1 limitations appear to be allowable over cited prior art references; specially when said limitations are viewed collectively in light of applicant’s specification. 
Accordingly, the chain guide claimed by the applicant within claims 1-5 is determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654